Citation Nr: 1428626	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-42 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

This appeal has been adjudicated using the Veterans Benefits Management System electronic file.  The Virtual VA claims file has also been reviewed, but contains only duplicative evidence.

The Veteran's claim was previously before the Board and remanded in June 2011 and October 2013.  As will be described in further detail below, there was compliance with the remand directives have been complied with, and the claim is properly before the Board at this time.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, which is assigned a 100 percent rating. 

2.  The Veteran does not have anatomical loss or loss of use of both feet or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of service-connected disability.  Nor is he permanently bedridden or so helpless as to be in need of regular aid and attendance of another person as a result of service-connected disabilities.

3.  The Veteran is not permanently housebound by reason of his service-connected disability.


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance or housebound status of the Veteran have not been met.  38 C.F.R. §§ 1114(l) and (s) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in October 2007, prior to the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all available private and VA treatment records identified by the Veteran.  He was also afforded an examination to address his claim of entitlement to SMC for housebound or the need for aid and attendance in July 2013.  The Board finds that this report is adequate with regard to the claim at issue because it involved examination of the Veteran and addressed criteria used to determine entitlement to the benefits sought.

In addition, the Board finds that there was compliance with the directives of the June 2011 and October 2013 remands.  The Veteran's VA treatment and Social Security Administration (SSA) records were obtained and associated with the claims file.  Furthermore, the claim of entitlement to service connection for cerebrovascular accident, to include on the basis that it is secondary to his service-connected PTSD, has been adjudicated.  The Veteran did not initiate an appeal of the denial of that claim.  Therefore, substantial compliance with the Board's remands is shown.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran has not alleged otherwise.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), compensation is payable if the veteran has a single service-connected disability rated as 100 percent and-

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or 

(2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

In this case, review of the record reflects that service connection has been established for PTSD, which has been assigned a 100 percent rating.  He is not service-connected for any other disabilities.

In considering the evidence of record under the laws and regulations set forth above, the Board finds that SMC based on the Veteran's need of the aid and attendance of another person is not warranted.  While the Veteran is service-connected for PTSD at a 100 percent rating, the disability does not cause him to be in need of aid and attendance.  The lay and medical evidence shows that the Veteran suffered a cerebrovascular accident in 2007, and that disorder is the reason for his need for the aid and attendance of another.  Service connection for a cerebrovascular accident has been adjudicated by the RO and was not appealed by the Veteran.  Therefore, consideration of the effects of this disorder is not appropriate when determining whether the Veteran is entitled to SMC on the basis of aid and attendance.  That analysis is confined to whether the Veteran meets these criteria on the basis of PTSD, which is his only service-connected disability.

In the July 2013 VA examination report, the VA physician indicated that it was the Veteran's cerebrovascular accident and left hemiplegia that restricted his activities and functions.  In written statements dated in September 2008 and May 2012, the Veteran and his wife also acknowledged that his need for aid and attendance was due to his cerebrovascular accident.  However, during the January 2011 Board hearing, the Veteran and his wife contended that the cerebrovascular accident was secondary to his PTSD.  As stated above, service connection for a cerebrovascular accident, to include on a secondary basis, has been adjudicated by the RO and the denial of that claim was not appealed by the Veteran.

There is no other evidence of record that addresses whether the Veteran is in need of the aid and attendance of another person due to his service-connected disability.  Therefore, there is no evidence of record that even suggests that the Veteran's PTSD causes him to need the aid and attendance of another person.  As such, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disability causes him to be so helpless as to require regular aid and attendance of another person.  Accordingly, the Board concludes that aid and attendance benefits are not warranted. 

Regarding SMC based on housebound status, the Board notes that, likewise, there is no evidence that the Veteran is housebound due to his service-connected PTSD.  Again, all of the lay and medical evidence of record shows that the Veteran's impairment is due to his nonservice-connected cerebrovascular accident.  In addition, the Veteran denied during his July 2013 VA examination that he was housebound for any reason.  As such, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


